Exhibit (a)(1)(A) Consumer Portfolio Services, Inc. 19500 Jamboree Road Irvine, California 92612 November 12, 2009 To: [Employee Name] Subject: Offer to Exchange Certain Outstanding Stock Options for New Stock Options As the holder of eligible outstanding stock options with exercise prices of at least $2.50 (“Eligible Options”), we are pleased to offer you this one-time opportunity to exchange(“Exchange Offer”) your Eligible Options for new options with a reduced exercise price and a modified vesting schedule (“New Options”).Accompanying this letter is important information about the Exchange Offer, including: · A document entitled “Offer to Exchange Certain Outstanding Stock Options For New Stock Options” describing in detail the terms and conditions of the Exchange Offer; · A personalized election form listing your Eligible Options, which you may use to elect to participate in the Exchange Offer; and · A personalized withdrawal notice listing your Eligible Options, which you may use to elect to withdraw any previous tender of Eligible Options. We are making the Exchange Offer on the terms and subject to the conditions described in the Exchange Offer document, the election form and the withdrawal form.If you choose to accept the Exchange Offer, the exercise price of your Eligible Options will be reduced to the greater of $1.50, or the closing sale price of our common stock as reported on The Nasdaq Global Market on the date the Exchange Offer expires, and your options will be subject to a modified vesting schedule, as described in the Exchange Offer document. How to participate: Whether or not to accept the Exchange Offer is entirely voluntary on your part.If you prefer not to participate, you do not need to take any action.You will simply keep your outstanding Eligible Options with their current terms.If you decide to participate, please read the Exchange Offer document carefully for details on how to properly complete and tender an election form (and, if necessary, a withdrawal form), including, but not limited to, the discussion under “Proper Tender of Eligible Options,” and “Determination of Validity; Rejection of Eligible Options; Waiver of Defects; No Obligation to Give Notice of Defects.” [Employee Name]
